UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-7623



RALPH SINGLETARY,

                                             Petitioner - Appellant,

          versus

RONALD JONES,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-550-H)


Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Ralph Singletary, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C. § 2254 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, although we grant

a certificate of appealability and modify the district court's

order to reflect that the action was dismissed without prejudice,
we affirm the order as modified on the reasoning of the district

court. Singletary v. Jones, No. CA-96-550-H (E.D.N.C. Oct. 15,

1996). We deny Appellant's motions for appointment and assigning of

counsel, and we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2